PER CURIAM.
On September 26, 1966, the appellant James Lloyd Byrd was charged by information with the crime of assault with intent to commit rape, to which he pleaded not guilty when arraigned. Thereafter, when brought to trial, he offered a plea of guilty to the offense of aggravated assault, which plea was accepted and acted upon by the trial court. He was adjudged guilty and sentenced to imprisonment for a term of five years, on February 3,1967.
Two years later, on March 26, 1969, he filed in the trial court a motion under Rule 1.850 CrPR, 33 F.S.A. for relief from the judgment and sentence. As grounds the defendant alleged his guilty plea was not voluntarily made and that his representation by counsel (public defender) was inadequate. The trial court denied the motion summarily, and the defendant appealed. In so ruling on the defendant’s motion the trial court was not in error. The ground of the motion claiming the guilty plea of the defendant to a lesser offense was not voluntarily made was refuted by the record of the proceedings in the trial court incident thereto. See Garcia v. State, Fla. App.1969, 228 So.2d 300. The contention of the defendant that he was not properly represented by counsel because he conferred with counsel only a short period of time was correctly rejected by the court. See State v. Barton, Fla.1967, 194 So.2d 241; Johnson v. State, Fla.App.1970, 236 So.2d 473.
Affirmed.